Citation Nr: 1511028	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  04-29 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a low back disorder, to include as due to a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to November 1976.

In June 2007, the Veteran testified during a hearing held before a Veterans Law Judge.  A transcript of the hearing has been associated with the physical claims file.

In September 2007, the Board remanded the case in order to obtain evidence identified during the June 2007 hearing, including relevant Social Security Administration disability records and VA treatment records.  In March 2009, the Board remanded the case again in order to obtain additional service and VA treatment records, including records from Fort Ord, California and/or Fort Leonard Wood, Missouri, during the period from July 1975 to November 1976.

In January 2012, the Veteran was informed that the Veterans Law Judge who conducted the June 2007 hearing was no longer employed at the Board.  He was offered an additional hearing.  In May 2012, he testified before the undersigned Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2014).  A transcript of the hearing has been associated with the physical claims file.  

In October 2012, the Board remanded the case to obtain VA outpatient treatment records identified during the May 2012 hearing.  In addition, the Board sought a VA medical opinion addressing the relationship between a current bilateral hip and low back disorder and the Veteran's active duty service.  Following completion of the requested development, the RO issued a supplemental statement of the case (SSOC) and continued the denial of the claims in April 2013.

In June 2013, the Board denied service connection for a low back disorder and bilateral hip disorder.  The Veteran appealed that decision to the Veterans Claims Court.  In May 2014, the Court Clerk granted a Joint Motion for Remand (JMR), remanding the issues back to the Board for development consistent with the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2009 Remand, the Board instructed the AOJ to obtain from the National Personnel Records Center (NPRC) the Veteran's service treatment records from Fort Ord, California and/or Fort Leonard Wood, Missouri, for the period from July 1975 to November 1976.  In April 2009, the RO submitted a request for these records; however, the NPRC responded that a records search must be limited to a one-year period.  

The RO's second attempt to obtain these records is reflected in a May 2009 request for the Veteran's service treatment records from Fort Ord, California and/or Fort Leonard Wood, Missouri, for the period from July 1975 to July 1976.  Although the NPRC's response suggests that its search may have included all of 1975 and 1976, given the NPRC's prior indication that a records search must be limited to one year, the record does not clearly demonstrate that a search for the Veteran's service treatment records from Fort Ord, California and/or Fort Leonard Wood, Missouri, for the period from July 1976 to November 1976 has been completed.

A Board remand confers upon an appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Veterans Claims Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  As the record does not clearly demonstrate that the development instructed by the Board's March 2009 Remand has been completed, the Board now finds that an additional remand is necessary to satisfy the March 2009 Remand instructions and VA's duty to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims.  See id.; 38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service treatment and personnel records, including but not limited to records of in-service medical care for back and hip complaints compiled at Fort Ord, California and/or Fort Leonard Wood, Missouri, for the period from July 1976 to November 1976.  Such records should be obtained from the NPRC, the applicable service department, or the medical facility involved, and use of all secondary sources should be made.  

Attempts to obtain these Federal records should continue until the records in question are obtained, or until it is determined by the AOJ either that the records in question do not exist or that further attempts to obtain same would be futile, in which case a formal finding as to the unavailability of Federal records should be entered into the claims folder by the AOJ in accordance with 38 C.F.R. § 3.159(e) (2014).

2.  After undertaking any additional development deemed appropriate, readjudicate the claims on appeal.  If any benefit remains denied, the Veteran and his representative should be provided with an SSOC and afforded the appropriate period of time to respond before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




